Citation Nr: 0637139	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  99-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post excision of bone spur of the right fifth 
metatarsal with history of fracture of the fifth metatarsal 
and calcaneal spur.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran served with the U.S. Air Force Reserves from 
August 1979 to November 1981, and on active duty with the 
U.S. Air Force from November 1981 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter has been before the Board on four occasions, in 
February 2001, May 2002, August 2003, and December 2005.  
However, three of the four decisions, including the last 
decision of December 2005, have been vacated and remanded by 
the United States Court of Appeals for Veterans Claims 
(Court).  The claim is again before the Board for 
readjudication in compliance with the Court's Remand.


FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's service-connected status post excision of bone spur 
of the right fifth metatarsal with history of fracture of the 
fifth metatarsal and calcaneal spur is manifested by pain, 
severe sural neuropathy other than pain, and a surgical scar 
that is painful on palpation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post excision of bone spur of the right fifth 
metatarsal with history of fracture of the fifth metatarsal 
and calcaneal spur have not been met.   U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2006).

2.  The criteria for a separate 20 percent evaluation, but no 
higher, for right foot sural neuropathy have been met.  38 
U.S.C.A. § 1155, 38 C.F.R. §§ 4.25, 4.68, 4.124a, Diagnostic 
Code 8622 (2006).

3.  The criteria for a separate 10 percent evaluation, but no 
higher, for a right fifth metatarsal surgical scar have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800 
- 7805 (as in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a February 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant, which informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  The letter also requested that she submit any 
additional evidence pertaining to her claim.

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the Statement of the 
Case and Supplemental Statements of the Case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under that diagnostic 
code.  As such, the failure to include such notice in the 
VCAA letter did not prejudice the veteran here.  

The February 2004 letter failed to discuss the law pertaining 
to effective dates.  However, because the instant decision 
denies the veteran's claim for an increased rating for his 
right fifth metatarsal disability, under Diagnostic Code 
5284, no effective date will be assigned.  As such, the 
absence of notice as to effective dates does not prejudice 
the veteran here.  Further, with respect to the assignment of 
separate evaluations for neurologic and scar symptomology, 
the Board also finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In this 
regard, in the event that the veteran disagrees with the 
effective date assigned by the RO when effectuating the 
award, the veteran will be provided notice in this regard, as 
well as an opportunity to respond.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5284 provides for a 10 percent rating for 
moderate foot injury, a 20 percent rating for moderately 
severe foot injury and a 30 percent rating for severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2006).

Legal Analysis

The veteran asserts that an increased evaluation is warranted 
for her service-connected status post excision of bone spur 
of the right 5th metatarsal with history of fracture of the 
5th metatarsal and calcaneal spur.  The veteran's 
symptomology is currently assigned a 10 percent evaluation, 
for "foot injury" symptomology that is moderate in nature.  
In order to achieve the next higher, 20 percent evaluation, 
the veteran's symptomology must be moderately severe in 
nature.

However, after a review of the record, the Board finds that 
the veteran's right foot symptomology more nearly 
approximates the currently assigned 10 percent evaluation 
under Diagnostic Code 5284.  In this regard, the record 
reflects that between September 1999 and June 2005, the 
veteran has sought treatment on numerous occasions for her 
right foot disability that has been diagnosed as heel spur 
syndrome and pes planus.  During this time, her foot 
disability, which has been manifested by pain in the forefoot 
and heels, has been treated with orthotics (arch supports) 
for her shoes and pain medication.  The record demonstrates 
that the veteran has rated the pain that she experiences as a 
five on scale of one to ten.  The record further demonstrates 
that examiners have reported that she does not have any 
limitation of motion in her right lower extremity.  On VA 
examination in May 2005, the veteran reported that her 
painful right foot required her to walk on the outer border 
of her foot.  She rated the pain a three or four out of ten.  
She also indicated that her activities of daily living were 
limited and her walking was restricted due to the pain.  On 
examination, the examiner indicated that the veteran had a 
normal heel-toe gait, but that she tended to walk on the 
outer border of her right foot.  The examiner further 
reported that the veteran's right foot, which had one small 
area of nontender calluses on the sole of the foot, was of 
normal shape, with no deformity or swelling, and no evidence 
of pes planus.  She further indicated that the veteran's 
right ankle had full range of motion without pain.

In weighing the clinical evidence of record, the Board 
concludes that the veteran's right foot symptomology more 
nearly approximates the currently assigned 10 percent 
evaluation for symptomology that is moderately disabling, 
even when considering functional impairment due to pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006).  Although, the veteran has reported that 
her activities of daily living, including walking are 
restricted, the record demonstrates that she has only rated 
her pain between three and five on a scale of 10.  Moreover, 
as stated above, the May 2005 VA examiner reported that the 
veteran's right foot was not swollen, deformed, or tender and 
did not contain any calluses or restricted range of motion, 
and was normal in shape.  
Therefore, based on these findings, the Board concludes that 
the veteran's right foot symptomology corresponds to the 
currently assigned 10 percent evaluation under Diagnostic 
Code 5284.

The Board has considered whether the veteran could be 
entitled to a higher evaluation under any other applicable 
Diagnostic Codes.  However, as the evidence does not reflect 
any malunion or nonunion of the right metatarsal bones, a 
higher evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  Moreover, as there is no evidence that 
the veteran has claw foot (pes cavus), a higher evaluation is 
also not warranted under Diagnostic Code 5278.  Additionally, 
although the record demonstrates that the veteran has pes 
planus, there is no evidence that she has severe unilateral 
symptomology.  Therefore, the veteran is not entitled to a 
higher evaluation under Diagnostic Code 5276 (pertaining to 
acquired flat foot).

Separate Evaluations

1.  Peripheral Neuropathy

The Board has also considered whether the veteran is entitled 
to any separate evaluation for neurologic symptomology 
associated with her right foot disability.  In this regard, 
the record demonstrates that the veteran has complained of 
experiencing numbness in her right foot.  In May 2005, a VA 
examiner reported that EMG studies suggested that the veteran 
had severe right sural neuropathy.  The examiner further 
reported that such symptomology was secondary to the 
veteran's service-connected right foot disability.  Likewise, 
on private examination in June 2005, the examiner reported 
that the veteran had sural nerve entrapment, with associated 
paresthesias and hyperesthesia.  The examiner recommended 
that the veteran be evaluated for possible sural nerve neural 
lysis for neurectomy.  He also indicated that possible 
injection therapy of a localized steroid and anesthetic may 
be beneficial but highly unlikely due to the duration of the 
veteran's symptomology.  Therefore, based on the clinical 
evidence of record, the Board finds that the veteran is 
entitled to a separate evaluation for the neurological 
symptomology associated with her service-connected right foot 
disability.

The Board finds that the veteran's right foot sural 
neuropathy may be rated by analogy to incomplete paralysis of 
the superficial peroneal nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8622 (2006). Under this Diagnostic Code, the 
maximum evaluation available for severe incomplete paralysis 
is 20 percent.  Based on the medical evidence of record, in 
particular the description of the veteran's sural neuropathy 
as "severe" and the recommendation that she be evaluated for 
surgical intervention, the Board resolves all reasonable 
doubt in favor of the veteran and finds that sural neuropathy 
in the veteran's right foot more closely approximates severe 
incomplete paralysis.  38 C.F.R. §§ 3.102, 4.3, 4.124a, 
Diagnostic Code 8622.  Accordingly, the Board finds that a 
separate 20 percent evaluation is warranted for neurological 
manifestations associated with the veteran's service-
connected right foot disability.  There is no demonstration 
of complete paralysis of the superficial peroneal nerve so as 
to warrant a higher (30 percent) rating.

2.  Surgical Scar

The Board has also considered whether the veteran is entitled 
to a separate evaluation for a scar residual associated with 
her right fifth metatarsal disability.  In this regard, the 
record demonstrates that the veteran has a 2 1/4 inch long 
skin deep surgical scar on the dorsum of the right foot that 
is in line with the fifth metatarsal.  On examination in 
September 2001, the examiner reported that such scar was 
mildly painful on palpation.  On VA examination in May 2005, 
the examiner reported that such scar was well-healed without 
any tenderness or adhesions. 

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7804 (as in effect prior to August 30, 2002) provide for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration or are poorly nourished 
and repeatedly ulcerated.  Scars that are superficial and 
painful on examination are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as in effect from 
August 30, 2002).  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1 (as in effect from August 30, 
2002). 

Here, the evidence of record demonstrates that the veteran is 
entitled to a separate 10 percent evaluation, for her right 
fifth metatarsal surgical scar that was painful on 
examination.  As such, because the evidence of record 
demonstrates that the veteran's right fifth metatarsal 
surgical scar is tender to touch, and with resolution of 
doubt in the veteran's favor, the Board finds that a 10 
percent rating is warranted for a right fifth metatarsal 
surgical scar under Diagnostic Code 7804 (as in effect prior 
to and from August 30, 2002).  

However, an evaluation higher than 10 percent is not 
warranted under the criteria for evaluating scars in effect 
prior to, or from, August 30, 2002.  In this regard, the 
competent clinical evidence reflects that the scar is well-
healed without underlying abnormalities such as underlying 
tissue damage, ulcerations, inflammation, or adhesions.  
Moreover, it has not been shown that the scar covers an area 
exceeding 12 square inches.  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post excision of bone spur of the right fifth 
metatarsal with history of fracture of the fifth metatarsal 
and calcaneal spur is denied.

Entitlement to a separate 20 percent evaluation, but no 
higher, for right foot sural neuropathy is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

Entitlement to a separate 10 percent evaluation, but no 
higher, for a right fifth metatarsal surgical scar is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


